El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
La sociedad mercantil R. Ruiz & Co., de San Juan, em-bargó a Francisco Rivera mercaderías que tenía en el pueblo de Morovis. Reclamó Juan Manuel Rivera esa mercancía como de su propiedad en demanda de tercería y la sentencia le fué contraria, por lo que interpuso esta apelación.
Poco tendremos que decir en cuanto al motivo alegado por el apelante de haber sido apreciada erróneamente la prueba por la corte inferior.
El tercerista Juan Manuel Rivera trató de probar con su *851declaración, la de sn 'hermano Francisco Rivera, la de la esposa de éste, Dolores Vázquez, y la de nna hija del deman-dante qne la mercancía embargada y que estaba en la tienda de Francisco Rivera era del tercerista porque había entregado $400 a Dolores Vázquez para que la comprase; y con un em-pleado de otra mercantil, que ésta había abierto una cuenta a nombre de Juan Manuel Rivera, aunque no lo conocía, porque fué presentado por Dolores Vázquez. También fué admitido un documento de estar la tienda a nombre de Juan Manuel Rivera.
La demandada R. Ruiz & Co. presentó evidencia según la cual Francisco Rivera era la persona que estaba al frente de la tienda; que la mercancía embargada tenía la marca de R. Ruiz & Co.; que cuando comenzaba el embargo propuso Francisco Rivera a una de las personas que lo gestionaba que si no continuaba el embargo estaba dispuesto a pagar un 25 por ciento de la cuenta; que en ningún momento dijo Francisco Rivera ni su esposa Dolores Vázquez durante el embargo que la tienda era de Juan Manuel Rivera; y que cuando se co-municó a Juan Manuel Rivera que la tienda estaba a su nombre manifestó que no había tenido antes noticia de tal cosa.
El conflicto de la evidencia fué resuelto en contra del ter-cerista por la corte sentenciadora y no encontramos motivo para decir que cometiera error al apreciarla y al resolver dicho conflicto.
La evidencia de R. Ruiz & Co. tendió a demostrar que Juan Manuel Rivera no era el dueño de la mercancía, como alegó en su demanda, y por eso no vemos que hubiera error en admitirla.

La sentencia apelada debe ser confirmada.